Per Curiam.
By mandamus proceedings the relator seeks to compel the County Commissioners of Hillsborough County to “pay unto E. P. Martin, the ‘Probation Officer’ in and for Hillsborough County, the sum of One-Thousand Dollars, that being the amount shown to be due him on June the 27th, A. D. 1920, for having performed the duties of said office.”
The Court dismissed the writ and relator took writ of error.
The demand is predicated upon Section 14,, Chapter 8061, of the Special Acts of 1919, the title of the Act and Section 14 thereof are as follows:
“AN ACT to Create and Establish a Juvenile Court in and for Hillsborough County, Florida';'to Provide for a *272Judge of Said Court and to Define His Powers and Duties ; to Provide for the Expense of Said Court and Compensation of Said Judge, and to Provide for the Appointment of Probation and Assistant Probation Officers and a Clerk of the Juvenile Court.
“Sec. lá. That the Governor of the State of Florida, upon the recommendation of the County Commissioners of Hillsborough County, Florida, shall appoint a Probation Officer and one or more Assistant Probation Officers for Hillsborough County, Florida, of either sex. The term of the Probation Officer and Assistant Probation Officers shall be for four years from date of appointment and their duties shall be those prescribed for Probation Officers by Chapter 6216, of the Acts of 1911, and /such other duties as may be prescribed by law. The salary of the Probation Officer shall be fixed by the Board iof County Commissioners and shall not be more than Sixteen Hundred ($1,600.00) Dollars per annum and the saltary of Assistant Probation Officers shall be fixed by the ¿Board of County Commissioners and shall not be more than One Thousand ($1,000.00) Dollars per annum and shall be paid in equal monthly installments by the County Commissioners of Hillsborough County, Florida, out of the Fine and Forfeiture Fund at the annual rate herein fixed. The Probation Officer of Hillsborough County now appointed shall be the Probation Officer for the remainder of the present term, but with the compensation and expenses as provided in this Act. The actual expenses of the Probation Officer and Assistants incurred in the discharge of their duties shall not exceed fifty ($50.00) dollars per month, and shall be paid by the County Commissioners of Hillsborough County, Florida, out of the Fine and Forfeiture Fund, and they are hereby authorized and directed to issue their warrants for *273such expenses. The County Commissioners of Hillsborough County, Florida, are hereby authorized to furnish such necessary equipment for use of the Probation Officer and Assistants as may be required for the proper conduct of the office. The Probation Officer shall be the Clerk of the Juvenile Court of Hillsborough County, Florida, and shall perform the duties of such Clerk.”
Even if Section 14 does not violate Section 16, Article III, of the Constitution, in that it is not within a single subject expressed in the title or matter properly connected therewith, it is repugnant to the provision of Section 27 of Article III, which requires the compensation of officers to be fixed by law. Board of Com’rs of Hillsborough County v. Savage, 63 Fla. 337, 58 South. Rep. 835; Statex rel. Clarkson v. Philips, 70 Fla. 340, 70 South. Rep. 367. Section 14 also conflicts with Section 9, Article XYI, as amended in 1894, which commands that the fine and forfeiture fund shall be applied to the legal costs and expenses of criminal prosecutions.
The command of the writ may be inappropriate as a matter of procedure in mandamus.
Affirmed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.